Sherwood, C. J.
The return of the county court justices, which the demurrer thereto admits to be true, sets forth that they, “as justices of the county court, made an order of record setting apart a certain portion of the county revenue for the purpose of repairing roads, purchasing-material and tools for district No. 4, township 65, range-12, Scotland county, and that the amount so set apart was ample and sufficient for the purpose; that the court in its order had fixed the price of labor in said district and the amount of tax to be collected.”
l. koad expendíTDEES This return, we think, was good and sufficient and should have been thus held. And if, as the county justices say return, the relator exceeded the amount of said labor and taxes so provided by the county court, it was without any authority. It belongs to the county court, and the county court alone,, to say, within the limits the statute prescribes, the number of days each person liable to work on public roads, shall work, and the amount of road tax to be levied. Sess. Acts 1877, pp. 897, 898, §§ 16,17, 20. If the road overseer exceeds, in his expenditures on the roads in his district^ the amount provided by the county court, it is a matter of his own concern. To permit him to exceed the amount provided by the-county court for him to expend, -would be to substitute his judgment for that of the county court and to nullify the statute. This is a thing we will not sanction. In the case of Ewell v. Virgil Township, 65 Mo. 657, we ruled a similar point in the same way.
overseer’s per diem. 2. If the claim of relator had been for his per diem as. road overseer, and the taxes in his road district had “ been Pa^ or 80 nearly paid in work,” that there was not sufficient funds of the road district. *475to pay the overseer the compensation allowed him, then, the county court under the pi’ovision of section 16, supra, could have caused the deficiency of his compensation to have been paid out of the county treasury.” "We shall reverse the judgment and remand the cause, and if, upon its return to the court from whence it came, it shall appear that any portion of the claim of relator is for his personal services as road overseer, then the court below to that extent may proceed as herein indicated.
All concur.